DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/566,083
Claims 1-24 have been examined on the merits.  Claim 1 is previously presented.  Claims 2-3, 5-6, 8-13, and 15-19 are original.  Claims 4, 7, 14, and 20-24 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021, was filed after the mailing date of the Non-Final Office Action on 08/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 3, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/03/2020.
The claim objection against claims 4-7 (see paragraph 10 of previous Office Action) is withdrawn since Applicants added -- of -- to the preamble, as required.
The claim objection against claim 14 (see paragraph 11 of previous Office Action) is withdrawn since Applicants added the comma in between “fluoro” and “hydroxy” for variable R10, as requested.
The objection against claims 20-24 (see paragraph 12 of previous Office Action) is withdrawn since Applicants revised the preambles to begin with -- The pharmaceutical composition of -- , as requested.
The indefiniteness rejection against claim 7 (see paragraphs 13-15 of the previous Office Action) is withdrawn since Applicants struck “1H-pyrazole” from the list of embodiments of claim 7.
Terminal Disclaimer
A Terminal Disclaimer terminally disclaiming U.S. 10,450,273 B2 was received and approved on November 5, 2020.  Therefore, the non-statutory double patent rejection (see paragraphs 16-17 of previous Office Action) is withdrawn.  Note that U.S. 10,450,273 B2 cannot be a statutory double patent reference since the ‘273 claims can be infringed without infringing the instant claims (instant claim 1 requires a pharmaceutical composition comprising:  (1) a compound of genus formula I; and (2) a CFTR modulator; and (3) a pharmaceutically acceptable carrier; in stark contrast, ‘273 claim 1 just requires a compound of genus formula I).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Daniel Raymond, Applicants’ Representative on March 8, 2021.
The application has been amended as follows:
In the first three (3) lines of claim 10, strike “is a compound having the structure of, or a pharmaceutically acceptable salt thereof,:” and replace with -- is a compound having the structure of formula (II), or a pharmaceutically acceptable salt thereof: -- .  This fixes the awkward language in the claim, references the illustration of formula (II), and removes an unwanted comma immediately preceding the colon in the first three lines of the claim.
Conclusion
Claims 1-24 are allowable as written for the rationale stated within paragraphs 19-23 of the Non-Final Office Action of August 6, 2020.  The Reasons for Allowance within paragraphs 19-23 of the 08/06/2020 Non-Final Office Action are still true since there is no known prior art reference that either teaches or anticipates a compound of genus formula I of instant claim 1 according to the attached “SEARCH 7”.  Clearly, instant base claim 1, upon which all claims depend, requires each of the following three limitations:  (1) a compound of genus formula I of instant claim 1; and a CFTR modulator of instant claim 1; and a pharmaceutically acceptable carrier.  Since there is no prior art reference teaching or anticipating a compound of genus formula I of instant claim 1, then, there is no prior art against the instant claim 1 (and hence no prior art against the instant claims).
Paragraphs 19-23 of the 08/06/2020 Non-Final disclose a close art reference which exemplifies the state of the art of compounds with 2 pyridine rings linked to each other via a sulfonamide and 1 phenyl ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625